     Case 5:19-cv-02158-PSG-KK Document 29 Filed 07/29/20 Page 1 of 3 Page ID #:456




 1    Eric A. Panitz (SBN 243877)
      PANITZ LAW GROUP APC
      18000 Studebaker Road, Suite 700
 2    Cerritos, CA 90703
      (562) 924-7800 Phone
 3    (562) 924-7801 Fax
      eric@panitzlaw.com
 4

 5    Attorneys for Plaintiff
      ALEJANDRO ROMERO
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      ALEJANDRO ROMERO, on his own                    Case No. 5:19-cv-02158 PSG (KKx)
11    behalf and on behalf of all other persons
      similarly situated,                             PLAINTIFF’S NOTICE OF
12                                                    APPEAL
                       Plaintiff,
13

14                        vs.

15    WATKINS AND SHEPARD
      TRUCKING, INC., a Montana
16    corporation, SCHNEIDER NATIONAL
      CARRIERS, INC., a Nevada
17
      corporation, and DOES 1 through 100,
18    inclusive,
                     Defendants.
19

20

21

22

23
                                      NOTICE OF APPEAL
                                                  1
     Case 5:19-cv-02158-PSG-KK Document 29 Filed 07/29/20 Page 2 of 3 Page ID #:457




 1    Notice is hereby given that Plaintiff ALEJANDRO ROMERO appeals to the
 2    United States Court of Appeals for the Ninth Circuit from the Order dated July 10,
 3
      2020, dismissing this action without prejudice and compelling arbitration (Dkt. No.
 4
      28), and all judgments, orders, opinions, rulings, and findings pertinent or ancillary
 5
      thereto. Attached hereto is a Representation Statement, as required by Rule 12(b)
 6

 7    of the Federal Rules of Appellate Procedure and Rule 3-2(b) of the Rules of the

 8    United States Court of Appeals for the Ninth Circuit.

 9
      Dated: July 29, 2020             PANITZ LAW GROUP APC
10

11
                                       By: _____________________
12                                     ERIC A. PANITZ
                                       Attorneys for Plaintiff
13                                     ALEJANDRO ROMERO
14

15

16

17

18

19

20

21

22

23
                                       NOTICE OF APPEAL
                                                2
     Case 5:19-cv-02158-PSG-KK Document 29 Filed 07/29/20 Page 3 of 3 Page ID #:458




 1
                                CERTIFICATE OF SERVICE
 2

 3
             I, Eric A. Panitz, an employee in the County of Los Angeles, certify that on
      July 29, 2020, caused a true and correct copies of the foregoing be filed with the
 4    Clerk of the Court by using the CM/ECF system, which will send a notice of
      electronic filing to the following counsel who has registered for receipt of
 5    document(s)filed in this matter:
 6
      PLAINTIFF’S NOTICE OF APPEAL
 7
      Counsel for Defendants:
 8
      Sabrina A. Beldner
 9    Amy. E. Beverlin
      Ashley R. Li
10
      Matthew C. Kane
11    McGuireWoods LLP
      1800 Century Park East 8th Floor
12    Los Angeles, CA 90067
      Phone: (310) 315-8200
13    Fax: (310)315-8210
      sbeldner@mcguirewoods.com
14
      abeverlin@mcguirewoods.com
15    ali@mcguirewoods.com
      mkane@mcguirewoods.com
16

17
      Dated: July 29, 2020                        PANITZ LAW GROUP APC
18

19

20                                                ERIC A. PANITZ
                                                  18000 Studebaker Road, Suite 700
21                                                Cerritos, California 90703
                                                  Attorneys for Plaintiff
22
                                                  ALEJANDRO ROMERO
23
                                     NOTICE OF APPEAL
                                              3
